Case 1:20-cv-03053-RMB-AMD Document 16-23 Filed 07/13/20 Page 1 of 1 PageID: 341




                      UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF NEW JERSEY


  JOHN GERICKE, Individually and on behalf of Civil Action No. 1:20-cv-03053
  All Individuals similarly situated,
                                              Motion Returnable: August 17, 2020
                         Plaintiffs,

           v.                                      ORDER GRANTING DEFENDANT’S
                                                   MOTION TO DISMISS PLAINTIFF’S
  TRUIST D/B/A OR F/K/A BRANCH                      COMPLAINT WITH PREJUDICE
  BANKING AND TRUST COMPANY and
  JOHN DOES 1-10,

                       Defendants.


           THIS MATTER having been opened to the Court by Reed Smith LLP, attorneys

  Defendant Truist Bank (improperly named Truist d/b/a or f/k/a Branch Banking and Trust

  Company) (“Defendant”), on a Motion to Dismiss Plaintiff’s Complaint; and the Court having

  reviewed the moving and responding papers and the arguments of counsel; and for good cause

  shown;

                IT IS THIS ____ DAY OF __________________ 2020, ORDERED

           1.   Defendant’s Motion to Dismiss Plaintiff’s Complaint is hereby GRANTED; and

           2.   Plaintiff’s Complaint against Defendant is hereby DISMISSED WITH
                PREJUDICE; and

           3.   Counsel for Defendant shall serve a copy of this order upon all parties within 7
                days of its receipt hereof.


                                     _______________________________________
                                     HON. RENEE MARIE BUMB, U.S.D.J.
